 Case 3:19-cv-02980-K-BK Document 14 Filed 08/13/20      Page 1 of 1 PageID 68



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

TIMOTHY JAMAL WHITE,                   §
            Plaintiff,                 §
                                       §
v.                                     §   CIVIL CASE NO. 3:19-CV-2980-K
                                       §
                                       §
DOUG McMILLON, et al,                  §
            Defendants.                §




     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

       SO ORDERED.


       Signed August 13th, 2020.


                                           ________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
